Citation Nr: 1739219	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  17-22 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran had active service from January 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran filed a notice of disagreement (NOD) with this decision in May 2016, and perfected his appeal of this claim in April 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current hearing loss disability had onset during his active service.  

2.  The Veteran's current tinnitus had onset during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have all been met.  38 U.S.C.A. §§ 1110, 5107(b)(West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have all been met.  38 U.S.C.A. §§ 1110, 5107(b)(West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In the present appeal, the Veteran contends that he developed hearing loss as a result of his exposure to acoustic trauma while serving in the military and experienced hearing loss during his active service.  He also contends that he has experienced tinnitus, and symptoms akin to tinnitus, to include a buzzing/ringing sound in his ears, since his period of service.  In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.

In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed with bilateral hearing loss. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim). Specifically, audiometric testing conducted as part of the May 2015 VA examination revealed that the Veteran's pure tone auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
55
65
80
LEFT
25
40
65
60
75

Based on these audiometric findings, the VA audiologist diagnosed the Veteran with having bilateral sensorineural hearing loss.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met.

Turning to the available service treatment records, at the January 1944 enlistment examination, physical examination of the Veteran's ears was shown to be normal, and the whispered voice test findings were shown to be 15/15 in both years.  The Veteran did not report a history of hearing loss in his medical history report, and he further certified that he was not concealing any disease or disability at the time of his enlistment.  The remainder of the service treatment records is absent any complaints of, or treatment for, hearing problems.  At the June 1946 separation examination, the evaluation of the ears was negative for any abnormalities and the whispered voice test findings were shown to be 15/15 in both ears.  

Although the service treatment records are absent any complaints of, or treatment for, hearing problems, the Veteran's military records reflect that his military occupational specialty (MOS) was that of Quartermaster, and his DD 214 reflects that he received training in Motor school, Machinist school, and in a Motor Mechanics program.  The Veteran asserts that he was exposed to extreme noises and sounds while serving as a Quartermaster aboard a Naval Vessel in service.  In a November 2014 statement, the Veteran explained that he and his fellow servicemen engaged in numerous combat operations "providing gun turret and rocket support to the Philippines."  The Veteran also recalled being "tasked with seeking out enemy submarines and firing depth chargers (sic) after them."  According to the Veteran, because he was serving on a smaller battleship, when the larger battleships would fire their weapons, the gunfire would often fly over his ship, and he was exposed to acoustic trauma due to the sound of gunfire and explosions landing within close proximity to where he was.  

The Veteran has contended that his hearing loss is related to his period of military service.  Although a lay person may be competent to provide an opinion on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428 (2011), hearing loss is not the type of disorder which is susceptible to lay opinion concerning etiology. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, he is competent to report symptoms capable of lay observation such as the onset of his hearing loss. 

In the May 2015 notice of disagreement (NOD), and April 2017 VA Form 9, the Veteran stated that following his military service, he worked in an office environment, and as such, he did not have exposure to loud noises and sounds.  According to the Veteran, his hearing loss started relatively soon after his military discharge, but because of the subtle changes initially, this condition was not readily recognized until later on in his life.  In addition, the Veteran reported that due to the social stigma associated with these disabilities during the late 1940s and 1950s, reporting these symptoms at the time of onset would have been a disgrace to his military service.  

The Board notes that the Veteran is competent to describe what he experienced in service. With regard to the credibility of the Veteran's statements, the Board notes that "definitions of credibility do not necessarily confine the concept to the narrow peg of truthfulness. It has been termed as 'the quality or power of inspiring belief. . . .' Credibility. . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. V. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted). The Board can find no information in the claims file that calls into question the Veteran's statements about noise exposure while performing his duties.  Although every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed to extreme noise levels in service. Indeed, it is plausible that the Veteran was exposed to significant acoustic trauma while assigned to a Naval ship and working within close proximity to the firing of guns and other types of weaponry.  Therefore, the Board concludes that the Veteran's description of noise exposure while serving in the military is credible, and concedes that the Veteran was exposed to extreme noise levels during service.

Thus, the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure. During a December 2014 VA treatment visit, it was noted that the Veteran presented for an initial audiological consultation, and reported a longstanding history of bilateral hearing loss, with difficulty understanding speech in all situations, especially in the presence of background noise.  With regard to his noise exposure, the Veteran stated that he worked on a patrol craft in the Navy, during which time, he had exposure to frequent gunfire noise.  According to the Veteran, his post-service occupation was in sales, but he did have occasional recreational noise exposure to rifle sounds while hunting with hearing protection.  Based on the evaluation of the Veteran, the treatment provider diagnosed the Veteran with having severe sensorineural hearing loss in both ears, and determined that his hearing loss could be expected to continue to result in significant communication problems.  

At the May 2015 VA audiological examination, the Veteran reported a history of military noise exposure, and specifically described a history of exposure to noises and sounds produced by naval engines and cannon fire.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having sensorineural hearing loss in both ears, and determined that it was less likely as not that said hearing loss was caused by, or a result of an event in military service.  In reaching this determination, the VA examiner relied on the service treatment records and specifically noted that when comparing the entrance examination with the separation examination, there were no significant changes in the Veteran's hearing, and the Veteran was shown to have normal hearing bilaterally.  

At the February 2016 VA audiological evaluation, the Veteran reported a history of military noise exposure, and specifically, exposure to extreme noises and sounds produced by the gunnery on land and at sea while serving aboard the Navy ship.  He also reported that the bigger ships tended to fire over the ship he was on because it was small, and he was exposed to the noises and sound emitted from this gunfire.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss, and determined that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  In reaching this determination, the VA examiner noted that the only hearing examinations in the Veteran's file were whisper voice tests, which do not take into account hearing sensitivity at individual frequencies.  As such, the examiner determined that it was not possible for her to determine whether there were any hearing changes in the higher frequencies that were due to exposure to loud noises and sounds.  

The Board must take a sympathetic reading of the Veteran's statements.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Taking such a reading, the Board finds that the statements submitted in support of his appeal are to be properly understood as the Veteran experiencing the beginning of hearing loss symptoms in his ears contemporaneous to the in-service noise exposure, with symptoms present since that time, and increasing in severity throughout the years.  

As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his symptomatology to be credible.  In light of the Veteran's acknowledged noise exposure in service, as well as his credible account of first noticing hearing loss symptoms following such exposure and symptoms ever since, the Board finds the evidence for and against his claim to be at least in relative equipoise. In this regard, the Board concludes that the Veteran's assertions are as probative as the VA audiologists' opinions.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hearing loss is the result of in-service noise exposure.  Accordingly, service connection for bilateral hearing loss must be granted.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. § 3.102.  .

Tinnitus

The Board's analysis regarding tinnitus is similar. In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  In the November 2014 statement, the Veteran reported that he had noticed a very loud and persistent ringing sound in his ears since service.

The Board finds that the Veteran's statements are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation). Thus, the Board finds that the Veteran is competent to relate a history of having experienced tinnitus.

At the February 2016 audiological examination, the Veteran reported that he had experienced tinnitus, which he described as a "ringing, buzzing" noise analogous to the sound of a motor running, since service.  According to the Veteran, he noticed that these symptoms would "come and go" while he was in the military.  With respect to his current symptoms, the Veteran reported to experience recurrent tinnitus that occurs at some point every day.  Based on her discussion with, as well as her evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having tinnitus that was less likely than not caused by, or a result of, his military noise exposure.  In reaching this determination, the VA examiner noted that the Veteran's service treatment records contained no mention of tinnitus, and any post-service treatment records reflecting a current diagnosis of tinnitus were recent.  

The Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  (As previously noted, the Veteran has contended that he has experienced a ringing sound in his ears since service.)  Furthermore, despite the fact that the evidence of record is absent any treatment for, or diagnosis of, tinnitus until many years after service, the Veteran has attested to the fact that he began experiencing a ringing sound in his ears during service and is competent and credible in this regard.  The Board acknowledges the VA examination report wherein the audiologist determined that a diagnosis of tinnitus was not made until many years after the Veteran's service.  However, based on a comprehensive review of the evidence, it appears that while the Veteran had symptoms of recurrent tinnitus during and soon after his separation from service, these symptoms were subtle at the time of his discharge, and did not become noticeable until later on in his life when they increased in severity and became progressively problematic.  The Board finds that the evidence favorable to the claim is in equipoise with the evidence unfavorable to the claim.  As it must, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection must be granted for tinnitus. 

Any failure on VA's part as to statutory and regulatory duties to provide notice of what evidence is needed to substantiate a claim for service connection and assist the claimant in obtaining such evidence is harmless error given that the Board is granting the benefits sought.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


